Miller, J.
At a term of the district court of the county of Iowa, held in September, 1839, these plaintiffs, Ansley and Salter, recovered a judgment against the defendant Berry Haney. On the 27th day of February, 1843, a writ of fieri facias was issued on said judgment, which was returned nulla tona. On the 30th of May, of the same year, an abas fieri facias was issued, on which a levy was made by the sheriff on some personal property of the defendant. At a subsequent term, on motion of said defendant, the said district court set aside the last mentioned writ, on the ground that two years from the date of the judgment had expired before the fieri facias had issued.
By section 25 of “An act concerning judgments and executions,” on page 229 of the Revised Statutes, “whenever judgment shall be rendered in any court of record, for any debt, damages, sum of money, or costs, the party in whose favor such judgment was rendered, upon filing the record thereof, and within two years thereafter, may have execution to the sheriff or other proper officer,' to collect the amount of such judgment.”
This section gave the plaintiff in the judgment a right to have and use the process of the court, to enforce the collection of his demand, for the term of two years from the rendition of the judgment and the filing the record *390thereof. In this respect the practice is regulated by statute. The power of the court to set aside this writ of fieri facias, at the instance of the defendant, cannot be questioned. The plaintiffs having suffered the time to expire, should have first revived their judgment in the way known to the law, before they were entitled to their execution.
The fourth section of “An act to amend an act of the Revised Statutes of Wisconsin Territory, entitled an act concerning judgments and executions,” approved February 19, 1841, neither repeals nor supersedes the twenty-fifth section of the original act. It limits the lien of judgments upon real estate to ten years, unless revived by scire facias, and takes the place of and supersedes the provisions of the original act as contained in sections 5 and 6 thereof, which are repealed. Judgment affirmed.